DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ arguments and amendments to the claims filed on April 5, 2022 have been received and entered. Claims 24 has been amended, while claim 25 is canceled. Claims 24, 26-42 are pending in the instant application. 

Priority
This application is a continuation of US application no 14/100,831 filed on 12/09/2013 that is continuation application of PCT/EP2012/060461 filed on 06/04/2012, which claims priority form foreign application EP 11169316.4 filed on 06/09/2011. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 24, 26-41 and 42 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 102
Claims 24, 26, 28-30, 39, 41 and 42 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 12/22/2010, IDS). In view of Applicants’ amendment of base claim introducing the limitation of claim 25, the previous rejections of claims 24, 26, 28-30, 39, 41 and 42 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

Withdrawn-Claim Rejections - 35 USC § 103

Claims 24, 31-35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, IDS), Watanabe et al (Nature Biotechnology, 2007, 681-686, IDS) and Dalton et al (USPGPUB 20100166713, dated 7/1/2010).). In view of Applicants’ amendment of base claim introducing the limitation of claim 25, the previous rejections of claims 24, 26, 28-30, 39, 41 and 42 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

Claims 1, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011 Dalton et al (USPGPUB 20100166713), Watanabe et al (Nature Biotechnology, 2007, 681-686, IDS) and further in view of Takahashi et al (Cell, 2007, 131, 861-872, IDS) and Yu et al (Science, 2007, 1917-1920, IDS). The rejection is withdrawn for the reasons discussed above. 
Claims 24, 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, art of record), Dalton et al (USPGPUB 20100166713, art of record), as applied above for claim 24, and further in view of Yamashita et al (Nature, 2000, 408, 92-96, IDS). The rejection is withdrawn for the reasons discussed above. 

New & Maintained-Claim Rejections - 35 USC § 103-necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 remain rejected and claims 26, 28-30, 39, 41 and 42 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, art of record), Dalton et al (USPGPUB 20100166713, art of record), and Gong et al (Bioorganic & Med. Chem Letters, 2010, 20, 1693-1696, IDS).
Claim interpretation: The recitation of GSK inhibitor (3-(3-Amino-phenyl)-4-(1-methyl-1H-indol-3-yl)-pyrrole-2,5-dione is interpreted as CP21R7 or "compound 21" (see para. 25 of the published application)
With respect to claims 24, 26, 39, Tatsumi et al teach a method of producing endothelial cells, said method comprising 1) providing a monolayer of human embryonic stem cells (a pluripotent stem cells) in a medium that keeps the cells in undifferentiated state, 2) incubating said pluripotent stem cells in priming medium containing 5M of BIO, a GSK inhibitor (for day 1 to 3), and 3) inducing the differentiation of primed cells in an induction medium containing VEGF to produce CD144+ endothelial cells (see figure 1). Dalton et al provided explicit guidance with respect to priming cells in presence of BMP4 and BIO (a GSK-3beta inhibitor) results in mesodermal specific differentiation (see figure 10). It is further disclosed that the differentiation medium may contain serum free medium may contain VEGF and forskolin (see para. 100).  


    PNG
    media_image1.png
    925
    853
    media_image1.png
    Greyscale


Regarding claims 41 and 42, Tatsumi et al teach method further comprises incubating the CD144+ endothelial cells in culture medium containing VEGF for expansion to produce a population of CD144+ endothelial cells (see figure 1). 
With respect to claims 28-30, Tatsumi et al teach culturing ES cells for 24 days and then incubating said ES cells in the priming medium for 1-2 days and further incubating in the induction medium containing VEGF for 24 hours to produce endothelial cells (see figure 1). 
It is noted that Tatsumi et al teaches activation of activation of the canonical Wnt/b-catenin signaling pathway using Wnt3a or an inhibitor of GSK-3beta in ESC results in mesodermal specific differentiation (see page 1425, col. 2, para. 2), but differ from claimed invention by not disclosing GSKi is CP21R7.
However, prior to instant invention, Gong et al teach several novel GSK inhibitors including CP21R7, also referred to as "compound 21" that has IC50 of 90nm (see table 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the artseeking to produce endothelial cells intended for cell therapy combine the respective teachings ofprior art by substituting the GSK inhibitor as disclosed by Tatsumi with functionally equivalent CP21R7 as GSK inhibitor as disclosed in Gong, in the method of producing endothelial cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art teaches successful mesodermal specific differentiation of hES cells in presence of BMP-4 and GSK inhibitor. Further, it was routine in art to substitute one GSKi with functionally equivalent another GSKi at the time of filing of this application. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. Uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 24, 31-35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, art of record), Dalton et al (USPGPUB 20100166713, art of record), and Gong et al (Bioorganic & Med. Chem Letters, 2010, 20, 1693-1696, IDS) as applied above for claim 24 and further in view of Watanabe et al (Nature Biotechnology, 2007, 681-686, IDS).
With respect to claims 24, 26, 39, Tatsumi et al teach a method of producing endothelial cells, said method comprising 1) providing a monolayer of human embryonic stem cells (a pluripotent stem cells) in a medium that keeps the cells in undifferentiated state, 2) incubating said pluripotent stem cells in priming medium containing 5M of BIO, a GSK inhibitor (for day 1 to 3), and 3) inducing the differentiation of primed cells in an induction medium containing VEGF to produce CD144+ endothelial cells (see figure 1). 
Regarding claims 41 and 42, Tatsumi et al teach method further comprises incubating the CD144+ endothelial cells in culture medium containing VEGF for expansion to produce a population of CD144+ endothelial cells (see figure 1). 
With respect to claims 28-30, Tatsumi et al teach culturing ES cells for 24 days and then incubating said ES cells in the priming medium for 1-2 days and further incubating in the induction medium containing VEGF for 24 hours to produce endothelial cells (see figure 1). It is noted that Tatsumi et al teaches activation of activation of the canonical Wnt/b-catenin signaling pathway using Wnt3a or an inhibitor of GSK-3beta in ESC results in mesodermal specific differentiation (see page 1425, col. 2, para. 2).
It is noted that Tatsumi et al teaches activation of activation of the canonical Wnt/b-catenin signaling pathway using Wnt3a or an inhibitor of GSK-3beta in ESC results in mesodermal specific differentiation (see page 1425, col. 2, para. 2), but differ from claimed invention by not disclosing (i) priming medium further comprises BMP-4 and (ii) monolayer of hES cells in medium containing ROCK kinase inhibitor Y-27632 ((R)-(+)-trans-4-(1-Aminoethyl)-N-(4-Pyridyl)cyclohexanecarboxamide dihydrochloride).
Watanabe et al cure the deficiency of prior art poor survival of hES cells after dissociation by culturing hES cells for 1h in medium containing selective ROCK inhibitor Y-27632 (10mM) to markedly reduce dissociation induced apoptosis thereby increasing cloning efficiency from ~1% to ~27% (see abstract). It is noted that after five low-density passages, Y-27632-treated hES cells retained the competence to differentiate into mesodermal cells (Fig. 1g–k). The improvement in cloning efficiency conferred by Y-27632 may be particularly advantageous for isolating a uniform cell quality without any obvious adverse effects of continuous Y-27632 treatment on pluripotency (see page 685, col. 1, para. 1) (limitation of claims 31-32). Watanabe differ from claimed invention by not priming the ES cells with BIO and BMP-4. 
However, prior to instant invention, Dalton et al provided explicit guidance with respect to priming cells in presence of BMP4 and BIO (a GSK-3beta inhibitor) results in mesodermal specific differentiation (see figure 10) (limitation of claim 34). It is further disclosed that the differentiation medium may contain serum free medium may contain VEGF and forskolin (see para. 100) (limitation of claims 35 and 36).  Dalton et al further discloses that the medium may be serum free that includes insulin, transferrin and progesterone (see para. 100, 107) (limitation of claim 33).  
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Tatsumi by culturing the hES cells in presence of ROCK kinase inhibitor Y-27632 as disclosed by Watanabe et al and optimize the priming medium by incorporating BMP-4 as disclosed by Dalton, in the method of producing endothelial cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use  Y-27632-in the pluripotency medium because prior art teaches such a  hES cells maintain uniform cell quality and retain the competence to differentiate into mesodermal cells, while use of BMP4 and BIO (a GSK-3beta inhibitor) result in mesodermal specific differentiation(see supra) . Other limitation of varying duration of incubation in presence of serum free medium in presence of known differentiating agent would be routine optimization to one of ordinary skill in the art. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported use of (i) Y-27632-treated hES cells as they retain the competence to differentiate into mesodermal cells, and (ii) mesodermal specific differentiation of  hES cells in presence of BMP-4 and BIO (GSK inhibitor). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 24, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, art of record), Dalton et al (USPGPUB 20100166713, art of record),  and Gong et al (Bioorganic & Med. Chem Letters, 2010, 20, 1693-1696, IDS) as applied above for claim 24 and further in view of Takahashi et al (Cell, 2007, 131, 861-872, IDS) and Yu et al (Science, 2007, 1917-1920, IDS).
The teaching of Tatsumi, Dalton, Gong and Watanabe have been described above and relied in same manner here. The combination of references differs from claimed invention by not disclosing that the pluripotent stem cell is a human iPS cells. 
However, prior to instant invention, Takahashi produce iPS cells from adult human dermal fibroblasts with four factors: Oct3/4, Sox2, Klf4, and c-Myc. It is further disclosed that the human iPS cells were similar to human embryonic stem (ES) cells in morphology, proliferation, surface antigens, gene expression, epigenetic status of pluripotent cell-specific genes, and telomerase activity. Furthermore, these cells could differentiate into cell types of the three germ layers in vitro, and therefore, like hES cells these iPS cells should be useful in cell transplantation studies (see Yu et al page 1919, col. 3, last para.). YU further teaches the iPS cells would make it possible to generate cell lines from individuals predisposed to specific diseases (see page 1919, col. 3, last para.)
Therefore, it would have been prima facie obvious for a person of ordinary skill in the artseeking to produce endothelial cells intended for cell therapy combine the respective teachings ofTatsumi, Dalton and Watanabe  with Takahashi and Yu et al by substituting the pluripotent hES cells disclosed by Tatsumi with functionally equivalent pluripotent stem cell ( iPS) cells disclosed by Takahashi, in the method of producing endothelial cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as Yu et al provide explicit motivation to use iPS cells as a substitute of human embryonic stem cells (supra) for a specific disease and it would be obvious to one of skill in the art to obtain human somatic cells from subject in need thereof to produce endothelial cells for transplantation purposes. One of skill in the art would have been expected to have a reasonable expectation of success in producing endothelial cells using the method of Tatsumi et al and using iPS cells because it was routine in art to substitute hES with functionally equivalent iPS cells as evident from the teaching of Takahashi and Yu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. Uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 24, 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatsumi et al (Cell Transplantation, Vol. 20, pp. 1423–1430, 2011, art of record), Dalton et al (USPGPUB 20100166713, art of record), and Gong et al (Bioorganic & Med. Chem Letters, 2010, 20, 1693-1696, IDS) as applied above for claim 24, and further in view of  Yamashita et al (Nature, 2000, 408, 92-96, IDS).
The teaching of Tatsumi, Dalton, Gong have been described above and relied in same manner here. It is disclosed that hESCs are grown in defined media with Activin A (100 ng/ml) (TGF beta activator) during induction period (see Dalton para. 29). The combination of references differs from claimed invention by not disclosing that medium contains PDGF signaling activator. 
Yamashita teaches administration of PDGF-BB but not PDGF-AA results in selective induction of SMA+ cells with spindle-like shapes resembling VSMC (Fig. 2b). This is consistent with previous reports indicating that PDGF-B/PDGF-bR signaling is required for vascular integrity through involvement in pericyte proliferation and recruitment to the vascular wall (see page 94, col. 2, para. 1, figure 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Tatsumi, Dalton, with Yamashita et al to modify the method of producing vascular bed cells by culturing the primed  cells in medium containing PDGF-BB and activing  as disclosed by Yamashita  and Dalton respectively and optimize the induction of vascular cells,  in the method of producing vascular bed cells comprising smooth muscle cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use  PDGF and TGF beta signaling activator - because prior art teaches such is required for vascular signaling for obtaining good yield of such cells (see supra) . One of skill in the art would have been expected to have a reasonable expectation of success because prior art teaches successful culturing cells in presence of activin and PDGF to obtain endothelial and SMA+ cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection arguing these rejections or to the rationale provided in support thereof to the amendment of claim 24 with the feature “wherein said small molecule is 3-(3-Amino-phenyl)-4-(1-methyl-1 H-indol-3-yl)-pyrrole-2,5-dione” renders these rejections moot. Applicant argue that none of the aforementioned references teach or suggest such a feature. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Tatsumi et al. to formulate the grounds for not teaching the invention. It should be noted that the independent claim is broad and recite active step of (a) providing a monolayer of pluripotent stem cells in a pluripotency medium; b) incubating said cells in a priming medium comprising a small molecule that activates the Beta-catenin and/or Wnt signaling and/or Hedgehog (HH) signaling; and c) inducing the differentiation by incubating said primed cells in an induction medium, wherein the small molecule is compound 21. The ultimate goal of differentiating pluripotent stem cells of any species into any one of the pluralities of vascular bed cells using differentiation regimen for any duration.  As previously indicated, Tatsumi et al teach a method of producing endothelial cells, said method comprising 1) providing a monolayer of human embryonic stem cells (a pluripotent stem cells) in a medium that keeps the cells in undifferentiated state, 2) incubating said pluripotent stem cells in priming medium containing 5M of BIO, a GSK inhibitor (for day 1 to 3), and 3) inducing the differentiation of primed cells in an induction medium containing VEGF to produce CD144+ endothelial cells (see figure 1). It is noted that Tatsumi et al teaches activation of activation of the canonical Wnt/b-catenin signaling pathway using Wnt3a or an inhibitor of GSK-3beta in ESC results in mesodermal specific differentiation (see page 1425, col. 2, para. 2). Dalton et al provided explicit guidance with respect to priming cells in presence of BMP4 and BIO (a GSK-3beta inhibitor) results in mesodermal specific differentiation (see figure 10). A variety of GSK inhibitors suitable for this purpose are well-known in the art, including compound 21 as disclosed in Gong. Thus, Gong et al cure the deficiency in teach several novel GSK inhibitors including CP21R7, also referred to as "compound 21" that has IC50 of 90nm (see table 3). Gong et al. cure the deficiency in Tatsumi. for inducing differentiation of primed cells into endothelial cells. To the extent that Gong et al. describe the compound 21 as novel GSKi, the rejection is applicable to the instant case. Applicants' selective reading of Tatsumi et al. ignores the teachings of the reference of Gong et al. There is no requirement for Tatsumi et al. to teach that which is clearly taught by Gong et al. Absent evidence of any unexpected superior results, a person of ordinary skill in the art seeking to produce endothelial cells intended for cell therapy combine the respective teachings of prior art by substituting the GSK inhibitor as disclosed by Tatsumi with functionally equivalent CP21R7 as GSK inhibitor as disclosed in Gong, in the method of producing endothelial cells, as instantly claimed, with a reasonable expectation of success.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R. Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632